NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5463-18

OMAR WILSON,

          Plaintiff-Appellant,

v.

ANGEL R. BECERRIL, NETTY
C. HERNANDEZ, and ANGELO
& SON TRANS CORP.,
MAPFRE/U.S.A. CORP. and
AMERICAN COMMERCE
INSURANCE COMPANY,

          Defendants,

and

OFFICE OF THE ATTORNEY
GENERAL OF NEW JERSEY,

     Intervenor-Respondent.
____________________________


                   Submitted April 12, 2021 – Decided May 14, 2021

                   Before Judges Rothstadt and Mayer.
            On appeal from the Superior Court of New Jersey, Law
            Division, Essex County, Docket No. L-3798-16.

            Epstein Ostrove, LLC, attorneys for appellant (Daniel
            N. Epstein, on the briefs).

            Gurbir S. Grewal, Attorney General, intervenor for the
            State of New Jersey (Melissa H. Raksa, Assistant
            Attorney General, of counsel; Bryan Edward Lucas,
            Deputy Attorney General, on the brief).

PER CURIAM

      The court being advised by the parties in the above matter that the issues

in dispute have been amicably resolved, the appeal is accordingly dismissed with

prejudice and without costs to either party.




                                                                          A-5463-18
                                        2